Citation Nr: 1101870	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  07-16 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased initial rating for degenerative 
arthritis of the thoracic spine, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased rating for chronic myositis of 
the cervical spine, currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).   


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1973 to July 1979.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service connection 
and assigned a 20 percent disability rating for degenerative 
arthritis of the thoracic spine, effective November 14, 2005, and 
increased the rating from 0 to 10 percent disabling for chronic 
myositis of the cervical spine, effective November 14, 2005.  

The issues of service connection for residuals of right 
knee surgery, claimed as secondary to service-connected 
chronic myositis of the cervical spine and degenerative 
arthritis of the thoracic spine, and for bilateral 
peripheral neuropathy of the lower extremities have been 
raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over the issues, and they 
are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran and 
his representative when further action is required.


REMAND

Regarding the claims for increased rating for a thoracic spine 
disability and a cervical spine disability, the Veteran contends 
that his disabilities are more severe than currently rated and 
warrant higher disability ratings.  He is competent to testify on 
factual matters of which he has first-hand knowledge.  Washington 
v. Nicholson, 19 Vet. App. 362 (2005).

The Veteran was last afforded a VA examination to evaluate the 
severity of his service-connected chronic myositis of the 
cervical spine and his degenerative arthritis of the thoracic 
spine in April 2006.  Since then, he has described a worsening of 
the disabilities.

In October 2007, the Veteran's treating physician also indicated 
that the Veteran's cervical spine disability had gradually 
worsened over time.  He stated that the Veteran was not an ideal 
surgical candidate and would require medications and injection 
treatment for pain control into the foreseeable future.

In January 2008, another of the Veteran's treating physicians 
indicated that the Veteran's degenerative disease of the thoracic 
spine was progressive and less responsive to intervention 
therapy.  He also reported that the Veteran was now incapable of 
maintaining any type of employment.

Under these circumstances, VA cannot rate the service-connected 
disabilities on appeal without further medical clarification.  
Hence, the Veteran is entitled to a new VA examination of the 
spine.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

With respect to the Veteran's claim for a TDIU, the record shows 
that in a January 2008 private medical report, the Veteran's 
treating physician had stated that the Veteran was unemployable 
due to various disabilities, including cervical spondylosis and 
advanced degenerative spinal disease of the thoracic spine.  The 
physician reported that the Veteran was incapable of maintaining 
any type of employment because he could not sit, walk, or stand 
for any appreciable length of time.  A TDIU claim is part of an 
increased rating claim when such claim is raised by the record.  
Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the 
issue of entitlement to a TDIU rating has been raised by the 
record. 

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible for 
the average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340 (2010).  Total disability ratings for 
compensation may be assigned where the schedular rating is less 
than total when the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16 (2010).  If the schedular 
rating is less than 100 percent, the issue of unemployability 
must be determined without regard to the advancing age of the 
Veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2010).  Factors to be 
considered are the Veteran's education, employment history, and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 
(1991). 

In this case, the Veteran has been granted a 20 percent 
disability rating for a thoracic spine disability, a 10 percent 
disability rating for a cervical spine disability, a 10 percent 
disability rating for tinnitus, and a noncompensable disability 
rating for bilateral hearing loss.  The combined disability 
rating was 40 percent.  38 C.F.R. § 4.25, Table I, Combined 
Ratings Table (2010).  The Veteran does not currently meet the 
percentage criteria laid out in 38 C.F.R. § 4.16(a) (2010).  

However, even if the Veteran does not meet the percentage 
criteria laid out in 38 C.F.R. § 4.16(a), if his service-
connected disabilities nevertheless prohibit him from sustaining 
gainful employment, a TDIU rating may still be assigned if his 
service-connected disabilities prevent him from securing or 
following a substantially gainful occupation.  38 C.F.R. 
§ 4.16(b) (2010).  Rating boards should refer to the Director of 
the Compensation and Pension Service for extra-schedular 
consideration of all cases of Veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet the 
percentage requirements set forth in 38 C.F.R. § 4.16(a).

The Board finds that an opinion is needed as to whether the 
Veteran, solely as a result of his service-connected 
disabilities, is no longer able to be employed or whether he is 
more generally unemployable.  It does not appear that an examiner 
has yet been asked to render an opinion as to the overall effect 
of the Veteran's service-connected disabilities alone on his 
ability to obtain and retain employment.  Therefore, the prudent 
and thorough course of action is to afford the Veteran an 
examination to ascertain the impact of his service-connected 
disabilities on his unemployability.  In light of the fact that 
the Veteran does not currently meet the minimum schedular 
criteria for a TDIU rating, referral of this case to the Director 
of the Compensation and Pension Service for extra-schedular 
consideration should be considered if the Veteran is found to be 
unemployable by reason of his service-connected disabilities.    

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination for 
evaluation of the service-connected chronic 
myositis of the cervical spine and 
degenerative arthritis of the thoracic 
spine.  The entire claims file, to include 
a complete copy of this REMAND, must be 
made available to the examiner(s), and the 
report of the examination(s) should note 
review of the file. 

The examiner(s) should identify any current 
neurological symptoms associated with the 
service-connected chronic myositis of the 
cervical spine and degenerative arthritis 
of the thoracic spine.  The examiner(s) 
should specify the nerves involved, note 
whether there is associated atrophy, or 
weakness, and express an opinion as to the 
severity of the disability for each nerve 
involved.

The examiner(s) should specifically report 
the ranges of motion of the cervical spine, 
and the thoracolumbar spine; and indicate 
whether there is muscle spasm or guarding 
severe enough to result in an abnormal 
gait, or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis; or whether any segment of the 
spine is ankylosed.  

If ankylosed, the examiner(s) should report 
whether the spine is held in flexion or 
extension with any of the following: 
difficulty walking because of a limited 
line of vision, breathing limited to 
diaphragmatic respiration, gastrointestinal 
symptoms due to pressure of the costal 
margin on the abdomen, dyspnea or 
dysphagia, atlantoaxial subluxation, or 
neurologic symptoms due to nerve 
stretching.

The examiner(s) should comment upon the 
existence, and frequency, of any 
incapacitating episodes (i.e., a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician); specifically, 
whether, over the last 12-month period, the 
Veteran's incapacitating episodes had a 
total duration of (a) at least two weeks 
but less than four weeks; (b) at least four 
weeks but less than six weeks; or (c) at 
least six weeks.  

In providing the specific findings noted 
above, the examiner(s) should, to the 
extent possible, distinguish the symptoms 
and effects of the service-connected 
chronic myositis of the cervical spine and 
degenerative arthritis of the thoracic 
spine from those associated with any other 
spine disability.

These specific findings are needed to rate 
the Veteran's disabilities in accordance 
with the rating schedule.  It is therefore 
important that the examiner furnish the 
requested information.

2.  Afford the Veteran a VA examination to 
determine the effect of all of the 
Veteran's service-connected disabilities on 
his employability.  The examiner should 
opine as to whether it is as likely as not 
(50 percent or more probability) that the 
Veteran's service-connected disabilities 
(thoracic spine disability, cervical spine 
disability, bilateral hearing loss, 
tinnitus) without consideration of his non-
service-connected disabilities, render him 
unable to secure or follow a substantially 
gainful occupation.  

A complete rationale for any opinion 
expressed shall be provided.

3.  After ensuring that the requested 
actions are completed, the RO or AMC should 
re-adjudicate the claims on appeal, taking 
into consideration all applicable rating 
criteria and staged ratings pursuant to 
Fenderson v. West, 12 Vet. App. 119 (1999).  
If the benefits sought are not fully 
granted, the RO or AMC must furnish a 
supplemental statement of the case (SSOC), 
before the claims file is returned to the 
Board, if otherwise in order.

No action is required of the Veteran and his representative until 
they are notified by the RO or AMC; however, the Veteran is 
advised that failure to report for any scheduled examination may 
result in the denial of his claims.  38 C.F.R. § 3.655 (2010).  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



